           Case 2:19-cv-00577-JCM-GWF Document 22 Filed 07/01/19 Page 1 of 2




 1   David Krieger, Esq.
     Nevada Bar No. 9086
 2   Shawn W. Miller, Esq.
     Nevada Bar No. 7825
 3
     HAINES & KRIEGER, LLC
 4
     8985 S. Eastern Avenue, Suite 350
     Henderson, Nevada 89123
 5   Tel: (702) 880-5554
     Fax: (702) 385-5518
 6   dkrieger@hainesandkrieger.com
     smiller@hainesandkrieger.com
 7   Attorneys for Plaintiffs

 8                        IN THE UNITED STATES DISCTRICT COURT
                               FOR THE DISTRICT OF NEVADA
 9

10    TIMOTHY D. RYAN,                         Lead Case: 2:19-cv-00577-JCM-GWF
                                               Member Case: 2:19-cv-00579-APG-NJK
11                          Plaintiff,
      v.
12                                             STIPULATION AND ORDER
      EQUIFAX INFORMATION SERVICES,            DISMISSING ACTIONS WITH
13
      LLC; CARMAX AUTO FINANCE;                PREJUDICE
14
      PENNYMAC LOAN SERVICES LLC;
      USAA FEDERAL SAVINGS BANK,
15
                            Defendants.
16
      DARLENE S. BEDFORD,
17
                      Plaintiff,
18    v.
19    EQUIFAX INFORMATION SERVICES,
      LLC; CARMAX AUTO FINANCE;
20
      PENNYMAC LOAN SERVICES LLC;
21
      USAA FEDERAL SAVINGS BANK,

22                      Defendants.

23                                         STIPULATION
24          Plaintiffs TIMOTHY D. RYAN and DARLENE S. BEDFORD and Defendant

25   PENNYMAC LOAN SERVICES, LLC hereby stipulate and agree that the above-entitled actions

26
                                           Page 1 of 2
27

28
            Case 2:19-cv-00577-JCM-GWF Document 22 Filed 07/01/19 Page 2 of 2




 1   shall be dismissed with prejudice as to, and only as to, PENNYMAC LOAN SERVICES, LLC,

 2   in accordance with Fed. R. Civ. P. 41 (a)(2). Each party shall bear its own attorney's fees,

 3   prejudgment interest, and costs of suit.

 4          Dated:          June 28, 2019

 5

 6
      By:    /s/David H. Krieger, Esq.                  By:     /s/ Tenesa S. Powell, Esq.
 7
             David H. Krieger, Esq.                             Tenesa S. Powell, Esq.
 8           HAINES & KRIEGER, LLC                              Akerman LLP
             8985 S. Eastern Avenue                             1635 Village Center Circle
 9           Suite 350                                          Suite 200
             Henderson, Nevada 89123                            Las Vegas, NV 89134
10           Attorney for Plaintiffs                            Attorneys for Defendant
                                                                PennyMac
11

12
                                                  ORDER
13
                                                           IT IS SO ORDERED
14

15
                                                           ____________________________
16                                                         UNITED STATES DISTRICT JUDGE
                                                                   July 2, 2019
17                                                         DATED: ____________________

18

19

20

21

22

23

24

25

26
                                                 Page 2 of 2
27

28
